Citation Nr: 1755524	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  17-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder.

3. Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to July 1956.

The issue of entitlement to service connection for asthma was previously denied in January 1985 and April 2002 rating decisions.  In November 2013, the RO denied reopening the claims on the basis of new and material evidence not having been submitted by the Veteran.  In January 2014, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in March 2017.  The Veteran filed a Substantive Appeal, VA Form 9, in March 2017.  

The issue of entitlement to service connection for a nervous disorder was previously denied in a January 1985 rating decision.  In April 2002, the RO denied a claim for entitlement to service connection for paranoid schizophrenia.  In November 2002, the RO denied reopening the claim of entitlement to service connection for paranoid schizophrenia with recurrent depression on the basis of new and material evidence not having been submitted by the Veteran.  In June 2010 and November 2013, the RO again denied the claims for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder on the basis of no new and material evidence having been submitted.  In January 2014, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in March 2017.  The Veteran filed a Substantive Appeal, VA Form 9, in March 2017.  

Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claims should take into account the existence of the paper files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the claim for entitlement to asthma.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's April 2002 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for asthma and raises a reasonable possibility of substantiating the claim.

3.  In a June 2010 rating decision, the RO denied the claim for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4.  Additional evidence received since the RO's June 2010 decision does not relate to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder.


CONCLUSION OF LAW

1. The April 2002 rating decision is final as to the claim for entitlement to service connection for asthma.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for asthma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The June 2010 rating decision is final as to the claim for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

4. New and material evidence has not been presented since the June 2010 rating decision that denied reopening the claim for service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder; thus, that claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for entitlement to service connection for asthma, the Board's decision to reopen the Veteran's claim is a grant of a benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary for this claim.

In regard to the Veteran's claim for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2013 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with a VA examination that addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

The Veteran's claims for entitlement to service connection for asthma and a psychiatric condition were previously denied, and the Veteran seeks to reopen the claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Asthma

In April 2001, the Veteran filed a claim for entitlement to service connection for asthma, which the RO denied in an April 2002 rating decision on the basis that there was no evidence of a link between the Veteran's current asthma and his service.  The Veteran was notified of the decision and his appellate rights by a letter in May 2002.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The April 2002 rating decision therefore became final.  See 38 U.S.C. §7105(c) (2012); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's April 2002 rating decision included the Veteran's service treatment records showing that the Veteran's separation examination in July 1956 indicated "normal" result for "lungs and chest."  Additionally, post-service treatment records including a VA examination showing a diagnosis for asthma were submitted and considered by the RO.  Based on this evidence, the RO found that there was no evidence to link the Veteran's current asthma to his service and denied the Veteran's claim for service connection.  

In December 2012, the Veteran requested that his claim for entitlement to service connection for asthma be reopened.  In a May 2017 statement through his representative, the Veteran argued that he has attested to symptoms of asthma since his time in service. 

The Veteran's lay statements regarding continuous symptomatology from his time in service were not previously on file at the time of the RO's decision in April 2002; thus they are new.  Furthermore, this evidence is material because it bears directly on the in-service element and suggests that the Veteran's diagnosed asthma may have started in service or shortly thereafter.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for asthma is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Psychiatric Condition 

In February 1980, the Veteran filed a claim for entitlement to service connection for a nervous disorder, which the RO denied in a January 1985 rating decision on the basis that there was no evidence of a link between the Veteran's current psychiatric condition and his anxiety reaction documented in service.  

In April 2001, the Veteran filed a claim for entitlement to service connection for paranoid schizophrenia, which the RO denied in an April 2002 rating decision on the basis that there was no evidence of a link between the Veteran's current psychiatric condition and his service.  After the Veteran submitted additional medical documentation, the RO denied the claim again in November 2002, noting that no new and material evidence had been submitted since the April 2002 rating decision.

In March 2010, the Veteran requested that his claim for entitlement to service connection for a psychiatric condition to include anxiety be reopened.  

The Veteran was provided with a VA examination to determine the nature and etiology of his psychiatric condition in May 2010.  The VA examiner diagnosed the Veteran with depressive disorder NOS and opined that the claimed condition was less likely than not incurred in or caused by his military service.  The rationale provided was that while the Veteran reported he started hearing voices while in Germany, there is no indication of this in his service treatment records.  The examiner noted that there is nothing noted in the records, and there is no record of treatment available until after 1984.  The examiner concluded that no link of a chronic nature can be made to the Veteran's military service.

The RO denied the Veteran's claim for anxiety in June 2010 on the basis of no new and material evidence having been received to raise a reasonable possibility of substantiating the claim.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The June 2010 rating decision therefore became final.  See 38 U.S.C. §7105(c) (2012); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's June 2010 rating decision included the Veteran's service treatment records showing that the Veteran was treated in service for an anxiety reaction in August 1955.  Additionally, post-service treatment records showing multiple psychiatric diagnoses to include severe depression, anxiety, and paranoid schizophrenia were submitted and considered by the RO.  The May 2010 VA psychiatric examination including a negative nexus opinion was also considered by the RO in June 2010.  Based on this evidence, the RO found that there was no new and material evidence submitted that could raise a reasonable possibility of substantiating the claim.

In April 2013, the Veteran requested that his claim for entitlement to service connection for a psychiatric condition to include paranoid schizophrenia be reopened.  The RO again denied the Veteran's claim in November 2013 on the basis of no new and material evidence having been received to raise a reasonable possibility of substantiating the claim.

In March 2017, the Veteran was issued an SOC by the RO that denied the Veteran's claim for entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder, based on no new and material evidence that raises a reasonable possibility of substantiating the claim having been submitted.

With respect to the Veteran's application to reopen a claim for service connection for a psychiatric condition, the evidence before VA at the time of the prior final rating decisions of January 1985, November 2002, and June 2010 consisted of the Veteran's service treatment records, his post-service VA treatment records, private medical treatment records and the Veteran's lay statements.

The evidence received since June 2010 includes additional post-service VA medical treatment records and the Veteran's lay statements.  None of this evidence indicates a nexus, or link, between that the Veteran's current psychiatric conditions and his documented anxiety in service, or any other event or injury in service.

In this case, there is no reasonable possibility that any newly received evidence would enable rather than preclude the reopening of the Veteran's claim of entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Unlike in Shade, there is no evidence in this case, either previously considered in relation to the January 1985, November 2002, and June 2010 denials or received since those decisions became final, which demonstrates that the claimed psychiatric condition is related to active service. 

In summary, as new and material evidence has not been received, the previously denied claim of entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder is not reopened.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened; the appeal is granted to this extent only.

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for major depression with mood incongruent psychotic features, active competent previously schizophrenia paranoid also claimed as anxiety disorder, is not reopened.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for entitlement to service connection for asthma.

As noted above, the Veteran filed a claim to reopen his asthma condition in December 2012.  In a May 2017 statement through his representative, the Veteran claimed that his asthma conditions have existed since service.  

Additionally, the Board acknowledges that the Veteran's most recent VA respiratory examination from January 2002 indicates that the VA examiner may have been unable to completely understand the Veteran's condition due to a language barrier.  The examiner noted that she was unable to understand how often the Veteran's episodes of shortness of breath occur.  She also noted that it was not clear to her that the Veteran understood all of the questions asked of him.  

The Board finds that as the Veteran's lay statements regarding a continuity of symptomatology since service were not a part of the Veteran's claims file until May 2017, and the January 2002 VA examiner indicated that the Veteran may have not fully comprehended the questions asked of him at the examination, the case must be remanded for a new medical examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's respiratory conditions, to include asthma.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current respiratory condition, to include asthma, had its onset, or is otherwise related to military service?

In formulating an opinion, the examiner should consider and discuss the Veteran's lay account of repeated episodes of shortness of breath since service.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2.  The RO should then carefully review the examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

3.  The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the RO should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


